 

Exhibit 10.6

 



DEBT SETTLEMENT AGREEMENT

 

This Settlement Agreement and Release Agreement (“Agreement”) is entered into as
of February 4, 2015 (the “Effective Date”), by and between Propanc Health Group
Corporation, a Delaware corporation with an address at Level 13, Suite 1307, 530
Collins St., Melbourne, VIC, 3000 Australia (“Propanc”) and Propanc PTY Ltd., an
Australian limited company (“Porpanc PTY”) (Propanc and Propanc PTY shall be
collectively referred to herein as “Company”) and Julian Kenyon, a director of
the Company (the “Director”). Company and Director are referred to in this
Agreement individually as the “Party” or collectively as the “Parties.”

 

AGREEMENT

 

1.Company owes to the Director an aggregate of $17654.47 for a series of
non-interest bearing loans provided by the Director to the Company from
inception of the Company through the Effective Date (the “Loan”). Company and
the Director desire to settle the Loan pursuant to the terms of this Agreement.

 

2.Company agrees to issue to Director 17,654,470 shares of the common stock, par
value $0.001 per share, of Company.

 

3.In consideration of the performance of Company described in Paragraph 2,
above, Director, on behalf of itself and its successors, assigns, members,
agents, and representatives hereby releases and forever discharges, the Company,
together with its successors, assigns, directors, officers, agents, employees,
and representatives, from any and all actions, causes of action, claims,
liability, demands, damages, costs, and expenses of every kind whatsoever, in
law or in equity, known or unknown, contemplated, accrued, existing or not yet
mature, which Director has or may have as of the Effective Date relating
specifically to the Loan. This paragraph shall not discharge Company from any
obligations arising out of this Agreement, or any other obligation that is not
in connection to the Loan.

 

4.The Parties represent that they have made no assignment and will make no
assignment of the actions, causes of action, or claims released herein.

 

5.It is expressly understood that any action by any Party in connection with
this Agreement is not, and shall not be construed as, an admission of liability;
rather, any such actions are made and done only as part of this settlement and
release of disputed claims.

 

6.Each undersigned Party acknowledges that: (1) the Party has read this
Agreement fully and carefully before signing it; (2) the Party has consulted
with or has had the opportunity to consult with an attorney regarding the legal
effect and meaning of this Agreement and all of its terms and conditions, and
that the Party is aware of the contents of this Agreement and its legal effects;
(3) the Party has had the opportunity to make whatever investigation or inquiry
that the Party deems necessary or appropriate in connection with the subject
matter of this Agreement; (4) the Party is of sound mind and is executing this
Agreement voluntarily and free from any undue influence, coercion, duress, or
fraud of any kind; and (5) the Party is waiving and releasing all claims against
the other Party as provided herein knowingly and voluntarily.

 

1

 

 



7.This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware.

 

8.It is expressly understood and agreed that the execution and performance of
this Agreement is in full accord and satisfaction of all demands between the
Parties as of the Effective Date of this Agreement. This Agreement shall be
binding and inure to the benefit of the Parties and their successors and
assigns.

 

9.The Parties acknowledge that this Agreement contains the entire agreement and
understanding between the Parties relating to the subject matter hereof, and
that this Agreement merges and supersedes all prior discussions and
understandings between the Parties relating to said subject matter. The Parties
confirm that no promise or inducement not expressed in the written terms of this
Agreement has been made to the other. In entering into this Agreement, the
Parties are not relying upon any statement or representation not contained in
this Agreement made by any other Party, the Party’s counsel, partners,
directors, managers, members, officers, employees, agents, or any other person
representing either of the Parties concerning the nature, severity, extent, or
consequences of any injuries, damages, losses, costs, and claims of any Party
hereto and any liability therefor.

 

10.Whenever possible, each provision of this Agreement shall be interpreted in a
manner as to be valid under existing law. A finding of invalidity as to any
provision of this Agreement or any portion thereof, shall void only that
provision or portion and no other, and this Agreement shall be interpreted as if
it did not contain such invalid provision or portion.

 

11.The Parties shall perform any additional lawful acts, including the execution
of additional agreements, as are reasonably necessary to effectuate the purposes
of this Agreement.

 

12.This Agreement may be signed in counterparts, each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.

 

13.This Agreement may be executed by exchange of facsimile copies. The facsimile
copies showing the signatures of the Parties shall constitute originally signed
copies of the Agreement requiring no further execution.

 

[Signature Page Follows]

 

2

 

 

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written. 

 

 

 

PROPANC HEALTH GROUP CORPORATION

  

By: /s/ James Nathanielsz                         

Name: James Nathanielsz

Title: President & CEO

 

 

 

PROPANC PTY LTD.

  

By: /s/ James Nathanielsz                          

Name: James Nathanielsz

Title: Director & Secretary

 

 

 

DIRECTOR

 

 

By: /s/ Julian Kenyon                                 

Name: Julian Kenyon 

   

 

 

 

 

 

 



3

